IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 58 EM 2015
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
JUSTIN HEARD,                 :
                              :
              Petitioner      :


                                          ORDER




PER CURIAM

       AND NOW, this 8th day of July, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner is DIRECTED to file his

Petition for Allowance of Appeal within thirty days of this order.